Citation Nr: 0019777	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for below the knee 
amputation of the right leg, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased evaluation for shrapnel wound 
of the left lower leg with healed fracture, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

The current appeal arose from a February 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

The RO continued the 40 percent evaluation for below the knee 
amputation of the right leg, continued the 10 percent 
evaluation for shrapnel wound of the left lower leg with 
healed fracture, and denied entitlement to service connection 
for a low back disorder, bilateral knee disorder, and 
bilateral hip disorder all as secondary to the service-
connected below the knee amputation of the right leg.

In February 1997, the Board of Veterans' Appeals (Board) 
remanded the claims to the RO for further development and 
adjudicative actions.

In November 1998 the RO granted entitlement to service 
connection for a left knee condition, a right knee condition, 
a left hip condition, a right hip condition, and a low back 
condition, each as being secondary to the service-connected 
below the knee amputation of the right leg, and assigned each 
a 10 percent evaluation, effective April 30, 1993.  The RO 
granted a 20 percent evaluation for shrapnel wound of the 
left lower leg with healed fracture, effective April 30, 
1993, and continued the 40 percent evaluation for below the 
knee amputation of the right leg.

In December 1998 the veteran stated he was satisfied with the 
evaluations assigned for the disabilities for which he had 
been granted service connection.  Thus, those issues are no 
longer part of the current appeal.  Additionally, he stated 
he wanted to continue his appeal as to the claims for 
increased evaluations for below the knee amputation of the 
right leg and shrapnel wound of the left lower leg with 
healed fracture.




In May 1999, the RO affirmed the determinations previously 
entered.

In January 2000, the RO granted a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU), effective December 15, 1998.  The 
veteran did not submit a notice of disagreement following the 
grant of a TDIU, and thus this claim is not otherwise 
considered part of the current appellate review.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The below the knee amputation of the right leg is 
manifested by an amputation below the knee which permits the 
use of a prosthesis.

2.  The shrapnel wound of the left lower leg with healed 
fracture is manifested by no more than a moderate ankle 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a below the knee amputation of the right leg have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991);  38 
C.F.R. §§ 4.68; 4.71a, Diagnostic Code 5165 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for a shrapnel wound of the left lower leg with healed 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A November 1992 VA outpatient treatment report shows the 
veteran reported he was doing okay.  The examiner entered an 
assessment of status post leg amputation with degenerative 
joint disease.

A January 1993 VA outpatient treatment report shows the 
veteran had no special complaints but needed some adjustments 
to his prosthesis.  The assessment was status post right 
below the knee amputation with prosthesis.

The veteran filed his claim for increased evaluations for 
below the knee amputation of the right leg and shrapnel wound 
of the left lower leg with healed fracture on April 30, 1993.

A March 1994 VA outpatient treatment report indicates that 
the veteran received a new prosthesis and that he was 
adjusting to it.  He reported his right stump felt sore.  The 
assessment was alteration in comfort at the stump.

A December 1994 VA examination report shows the veteran 
reported he had done reasonably well with his amputation.  He 
stated his stump was in fair condition, but that there was 
one spot that would get irritated on occasion.  Examination 
of the stump revealed it was well healed.  There was no 
drainage, discharge, or irritation.  The tissue was soft, 
supple, and non-adherent.  The examiner noted there was a 
marble-sized lump at the joint line, which he stated could be 
a cyst.  The relevant diagnosis was right below-the-knee 
amputation with good results.

A February 1995 VA outpatient treatment report shows the 
veteran reported having some drainage or infection in his 
stump.  He noted that otherwise, he was doing fine.  The 
examiner stated there was a small deformity at the stump with 
some drainage.  The veteran denied having chills or fevers.  
The examiner entered an assessment of irritation of 
prosthesis at the stump.

A March 1995 VA outpatient treatment report shows the 
examiner reported the veteran was using his new prosthesis 
often but was not able to use it all the time.  The examiner 
stated the veteran had frequent drainage sites and irritation 
sites at the stump.

A July 1995 VA outpatient treatment report shows the veteran 
had a granuloma tissue with mild erythema on his stump.  
There was no swelling on the rest of the skin.  The 
assessment was below the knee amputation-skin lesion 
resolving.

A March 1996 VA outpatient treatment report shows the veteran 
reported left foot pain.  He reported a possible "shoveling 
injury" in April 1995 and that he was happy with the current 
treatment.  The examiner noted the veteran had a right leg 
prosthetic secondary to a missile injury.  There was no pain 
on the lateral aspect or with forced inversion of the left 
foot.  The examiner stated there were positive signs of 
degenerative joint disease of the left ankle joint.  The 
assessment was status post avulsion injury versus a 
dislocated os peroneum.

A separate March 1996 VA outpatient treatment report shows 
that range of motion of the left lower extremity was within 
normal limits.  Strength in the left lower extremity was 4+/5 
throughout.

A May 1997 VA examination report shows the veteran reported 
pain in his left ankle.  He denied any problems with his 
right below-the-knee amputation stump or the prosthetic 
fittings.  The examiner noted the veteran ambulated without 
the assistance of a cane or other ambulatory assistive 
device.

Physical examination of the left ankle revealed no evidence 
of any swelling, deformity, or instability.  There was some 
mild peri-articular tenderness, but no effusion.  Anterior 
drawer test was negative.  Range of motion of the left ankle 
revealed 10 degrees of dorsiflexion and 30 degrees of plantar 
flexion.

X-rays of the left ankle showed significant tibiotalar 
degenerative arthritis and osteophytic spurring about the 
distal tibiofibular joint.  The diagnoses were status post 
right post-traumatic trans-tibial amputation with good 
functioning stump and significant post-traumatic degenerative 
arthritis of the left tibiotalar joint causing restricted 
range of motion and painful range of motion.

An August 1997 private medical record shows the examiner 
reported the veteran had progressive arthrosis of the left 
ankle.  He stated the veteran had recurrent stump cellulitis.

A December 1997 VA examination report shows the veteran 
reported tightness and achiness in his left leg and ankle, 
usually every afternoon.  The examiner stated the right knee 
had a prosthesis in place.  Range of motion of the left knee 
was 0 degrees to 120 degrees.  Lachman's, anterior and 
posterior drawer sign, and patellar grind test were negative.  
There was crepitus with range of motion, but no joint line 
tenderness.  X-rays of the left knee showed osteoarthritic 
changes.  The diagnosis was early mild to moderate 
osteoarthritis of the left knee.

An August 1998 VA examination report shows the veteran 
reported left ankle pain and that his left ankle would click 
and pop.  Examination of the left ankle revealed 10 degrees 
of dorsiflexion and 35 degrees of plantar flexion.  Subtalar 
joint inversion was 15 degrees with eversion of 10 degrees.  
There was no pain with extremes of range of motion, and no 
locking or popping.  The examiner stated there was a mild 
deformity of the lateral malleolus.

X-rays of the left ankle revealed the maintenance of 
symmetric clear space throughout the left ankle without 
significant signs of osteophyte formation, subchondral 
sclerosis, or joint space narrowing.

The examiner entered diagnoses of status post traumatic right 
below-the-knee amputation.  He stated the stump was in good 
repair and that the prosthetic fit well.  He noted the 
veteran ambulated well with it.  Additionally, he entered a 
diagnosis of mild left ankle arthrosis.

The examiner stated he felt the veteran's left ankle 
functional disability was mild to moderate, the left knee 
functional disability was moderate, and the right knee 
functional disability was mild to moderate.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991);  38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Where limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the veteran's claims for 
increased evaluations for below the knee amputation of the 
right leg and shrapnel wound of the left lower leg with 
healed fracture are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible 
claims have been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected below the knee amputation 
of the right leg and shrapnel wound of the left lower leg 
with healed fracture are sufficient to conclude that his 
claims for higher evaluations are well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the October 1997 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard 
the Board notes that the veteran was given the opportunity to 
submit additional evidence in support of his claims.  He was 
afforded additional comprehensive examinations.  The Board is 
unaware of any additional evidence, VA or non-VA, which has 
not already been requested and/or obtained in connection with 
the current appeal.

The Board notes that in a statement received by the veteran 
in December 1998, he stated he felt that the RO had not 
considered the December 1997 VA examination report when it 
adjudicated his claims for increased evaluations.  In a May 
1999 supplemental statement of the case, the RO noted it had 
reviewed the December 1997 examination in affirming the 
denial of increased evaluations for the service-connected 
below the knee amputation of the right leg and shrapnel wound 
of the left lower leg with healed fracture.  Thus, the Board 
finds that the RO properly considered the clinical findings 
in the December 1997 VA examination report.

Below the knee amputation of the right leg

The service-connected below the knee amputation of the right 
leg is currently evaluated under Diagnostic Code 5165.  

That Diagnostic Code contemplates amputation of the leg at a 
lower level permitting prosthesis with a 40 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5165 (1999).  A 60 percent evaluation is warranted for an 
amputation of the leg that is not improvable by prosthesis 
controlled by natural knee action, or with a defective stump, 
thigh amputation recommended.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5163, 5164 (1999).

The amputation rule provides that combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under Diagnostic Code 5165.  38 C.F.R. § 4.68 
(1999).  This 40 percent evaluation may be further combined 
with evaluation for disabilities above the knee but not to 
exceed the above the knee amputation elective level.  Id.  
Painful neuroma of a stump after amputation shall be assigned 
the evaluation for the elective site of reamputation.  Id.

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation.  The evidence establishes that the 
veteran's below the knee amputation of the right leg had some 
problems when he was issued a new prosthesis.  However, the 
preponderance of the evidence establishes that the veteran's 
prosthesis was doing well and the veteran was able to 
ambulate without any assistive devices.  In December 1994 the 
examiner stated the amputation was doing well with good 
results.  In May 1997 the examiner stated the veteran was 
able to ambulate without any assistive device.  He noted the 
veteran had a good functioning stump.  In August 1998 the 
examiner stated the veteran's stump was in good repair and 
that the prosthetic fit well.  Additionally, the veteran 
reported he had no problems at the times of the May 1997 and 
August 1998 examinations.  

The Board finds that the veteran's below the knee amputation 
of the right leg is no more than 40 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5165.

An evaluation in excess of 40 percent is not warranted.  It 
must be noted that the veteran's disability encompasses 
compensation for "considerable loss of working time from 
exacerbations or illnesses . . . ."  38 C.F.R. § 4.1 (1999).  
The medical evidence does not show that the veteran's below 
the knee amputation of the right leg prevents him from 
wearing a prosthesis to assist with ambulation or that his 
stump is defective.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5163, 5164.  Rather, the evidence shows that the prosthesis 
fits well, and he does not need an additional assistive 
device in walking.  The examiners have noted that he has a 
good functioning stump.

Again, the Board is aware that the veteran experienced some 
irritation when he changed his prosthesis; however, as stated 
above, the 40 percent evaluation contemplates exacerbations 
of the veteran's service-connected below the knee amputation 
of the right leg.  The preponderance of the evidence does not 
establish that the veteran cannot use a prosthesis or that 
his stump is defective.  Thus, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent.  

In making the determination that the veteran's below the knee 
amputation of the right leg is no more than 40 percent 
disabling, the Board has specifically considered the guidance 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussion 
38 C.F.R. §§ 4.40, 4.45).  However, the Court has 
specifically limited the applicability of DeLuca to service-
connected disabilities that contemplate limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The 
evaluation of below the knee amputation of the right leg is 
not based upon limitation of motion, and thus DeLuca is not 
applicable.  See id.

The veteran is competent to report his symptoms; however, to 
the extent that he has described worsening of his below the 
knee amputation of the right leg, the medical findings do not 
support an increased evaluation.  

As stated above, the preponderance of the evidence 
establishes that the veteran's below the knee amputation of 
the right leg permits the use of a prosthesis without 
difficulty.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for below the knee 
amputation of the right leg.  Gilbert, 1 Vet. App. at 53.

Shrapnel wound of the left lower leg with healed fracture

The service-connected shrapnel wound of the left lower leg 
with healed fracture is rated by analogy to an impairment of 
the tibia and fibula.  


Under Diagnostic Code 5262, when there is malunion of the 
tibia and fibula with slight knee or ankle disability, a 10 
percent evaluation is assignable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1999).  When there is malunion of the 
tibia and fibula with moderate knee or ankle disability, a 
20 percent evaluation is assignable.  Id.

When there is malunion of the tibia and fibula with marked 
knee or ankle disability, a 30 percent evaluation is 
assignable.  Id.  When there is nonunion of the tibia and 
fibula with loose motion and requiring a brace, a 40 percent 
evaluation is assignable.  Id.

In general, 38 C.F.R. § 4.71, Plate II (1999) provides a 
standardized description of ankylosis and joint movement.  
Ankle dorsiflexion from 0 degrees to 20 degrees and plantar 
flexion from 0 degrees to 45 degrees is considered normal.  
Id.

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1999).

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for shrapnel wound of the left lower leg 
with healed fracture.  

The Board notes that in November 1998, the RO granted a 
separate evaluation for a left knee condition and assigned a 
10 percent evaluation.  Additionally, it must be noted that 
the injury the veteran sustained in service was on the lower 
part of his left leg.  Thus, the Board finds that the 
function of the ankle is more appropriate for the evaluation 
of the service-connected shrapnel wound of the left lower leg 
with healed fracture in evaluating such disability under 
Diagnostic Code 5262.

The evidence has established that the veteran has arthritis 
of the left ankle.  In May 1997, range of motion revealed 
10 degrees of dorsiflexion and 30 degrees of plantar flexion.  
The examiner noted the veteran had restricted and painful 
range of motion.  In August 1998, range of motion of the left 
ankle revealed 10 degrees of dorsiflexion and 35 degrees of 
plantar flexion.  In August 1998, the examiner made a finding 
that the veteran's left ankle's functional disability was 
mild to moderate.  Such clinical findings are indicative of 
no more than a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5271.

An evaluation in excess of 20 percent is not warranted.  See 
id.  The veteran is at the maximum evaluation for limitation 
of motion of the ankle.  As to consideration of Diagnostic 
Code 5262, the veteran has no more than a moderate ankle 
disability.  In May 1997, the examiner stated there was no 
swelling, deformity, or instability.  Anterior drawer test 
was negative, and there was no effusion.  In August 1998, the 
examiner made a finding that the left ankle's functional 
disability was mild to moderate.  No medical professional has 
made a finding of nonunion of the tibia and fibula and the 
veteran has not reported the use of a brace.  The Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 20 percent.  Id.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).

The veteran had 10 degrees of dorsiflexion in his left ankle 
at the times range of motion was tested.  He had 30 degrees 
and 35 degrees of plantar flexion at the times range of 
motion was tested.  There has been no instability and no 
deformity reported as to the left ankle.  There were no 
findings as to excessive fatigability or incoordination of 
movement during the examinations.  See 38 C.F.R. §§ 4.40, 
4.45 (1999).  

The examiner made a specific finding that the functional 
disability of the left ankle was mild to moderate.  The 
veteran's statements and the VA examiners's findings are 
indicative of no more than moderate functional impairment, 
and thus the veteran's shrapnel wound of the left lower leg 
with healed fracture is no more than 20 percent disabling.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

The veteran is competent to report his symptoms.  To the 
extent that he asserted his shrapnel wound of the left lower 
leg with healed fracture was worse than the 10 percent 
evaluation contemplated, he was correct, and the RO granted a 
20 percent evaluation.  However, to the extent that he has 
stated his disability is worse than the 20 percent evaluation 
contemplates, the clinical evidence does not establish an 
evaluation in excess of 20 percent.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for shrapnel wound of the 
left lower leg with healed fracture.  Gilbert, 1 Vet. App. at 
53.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
below the knee amputation of the right leg is denied.

Entitlement to an evaluation in excess of 20 percent for 
shrapnel wound of the left lower leg with healed fracture is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

